PRATT, J.
This is an appeal from, an order granted at special term directing a peremptory writ of mandamus to issue, commanding the defendants to reinstate the relator to the position held by him, and also from an order denying the motion made by defendant for a reargument of the original motion. We think the opinion filed below at special term fully answers the contention made by the appellants, and we therefore recommend that the same be affirmed upon that opinion, and also that the decision upon the motion for a reargument be affirmed, with costs.